             Case 1:19-cv-00932-KBJ Document 5 Filed 04/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




CENTER FOR BIOLOGICAL DIVERSITY,
                     Plaintiff,
        v.                                             Case No.: 19-cv-00932-KBJ

U.S. FISH AND WILDLIFE SERVICE,
                     Defendant.




                                         PROOF OF SERVICE

        Pursuant to Federal Rules of Civil Procedure 4(l), I hereby certify that service of the

complaint and summons in the above-captioned case has taken place in the following manner:

   1.   The United States Attorney for the District of Columbia was served via certified mail on

April 5, 2019; the United States Attorney’s office received the documents on April 15, 2019.

   2.   The United States Attorney General was served via certified mail on April 5, 2019; the

United States Attorney General’s office received the documents on April 15, 2019.

   3.   The United States Environmental Protection Agency was served via certified mail on

April 5, 2019; the United States Environmental Protection Agency’s office received the

documents on April 15, 2019.

        Certified mail return receipts verifying these statements are attached as Exhibit 1.




        PROOF OF SERVICE                                                                       1
          Case 1:19-cv-00932-KBJ Document 5 Filed 04/18/19 Page 2 of 2



        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.



                                       Respectfully Submitted,

                                       /s/ Hannah Connor
                                       Hannah Connor (District of Columbia Bar No. 1014143)
                                       Center for Biological Diversity
                                       P.O. Box 2155
                                       St. Petersburg, FL 33731
                                       (202) 681-1676
                                       hconnor@biologicaldiversity.org

                                       Counsel for Plaintiff




       PROOF OF SERVICE                                                                       2
